The attorney for the appellant has advised this court, by letter dated April 26, 1976, that the appeals from two orders of the Supreme Court, Dutchess County, entered June 5, 1975 and June 13, 1975, respectively, have been withdrawn on condition that the action be remanded to the Supreme Court, Dutchess County, for the purpose of modifying the said orders in accordance with a stipulation dated November 20, 1975. In accordance with the foregoing, the appeals are deemed withdrawn, without costs or disbursements, and it is ordered that the action is remanded to the Supreme Court in accordance with the above-mentioned stipulation. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.